Exhibit (10)(J)(4)

REVISED AND RESTATED

FIFTH AMENDMENT TO LEASE AGREEMENT

THIS REVISED AND RESTATED FIFTH AMENDMENT TO AGREEMENT OF LEASE is effective as
of the 1st day of January, 2012 between Harleysville, LTD., a Pennsylvania
limited partnership (hereinafter “Lessor”), and Harleysville Mutual Insurance
Company, a Pennsylvania insurance corporation doing business at 355 Maple
Avenue, Harleysville, PA 19438 (hereinafter “Lessee”).

WITNESSETH:

WHEREAS, Lessor and Lessee entered into a Lease Agreement dated as of January 1,
1995, for all that certain parcel of land, together with buildings and
improvements erected thereon as set forth in Exhibit “A” to the Lease Agreement,
which was amended by an Amendment to Lease Agreement dated as of January 1,
2000, and which was further amended by the Second Amendment to Lease Agreement
dated as of January 1, 2005, the Third Amendment to Lease Agreement dated as of
January 1, 2010, the Fourth Amendment to Lease Agreement dated as of January 1,
2011; and, the Fifth Amendment to Lease Agreement dated as of January 1, 2012
(collectively the “Lease”); and,

WHEREAS, Lessor and Lessee desire to revise and restate the Fifth Amendment to
Lease Agreement dated as of January 1, 2012, and to amend the Lease with regard
to continuing its term for another year.

NOW, THEREFORE, the parties hereto, for the mutual promises hereinafter
contained, intending to be legally bound, do hereby agree as follows:

 

1. Section 1 of the Fifth Amendment to Lease Agreement dated as of January 1,
2012 and Section 2 of the Lease shall be deleted in their entirety and the
following substituted in their place:

“The term of this Lease shall be from January 1, 2012 to December 31, 2012.”

 

1



--------------------------------------------------------------------------------

2. All terms, conditions, and provisions of the Lease shall remain the same and
are hereby ratified and confirmed, except as amended herein.

IN WITNESS WHEREOF, the Lessor and the Lessee have set their hands and seals the
day and year first above written.

 

   

Lessor: HARLEYSVILLE, LTD.

BY: HARLEYSVILLE GROUP INC., General Partner

Attest:        

BY:

     

David W. Galloway, III

Vice President and

Associate General Counsel

     

Arthur E. Chandler

Senior Vice President and CFO

 

    BY:  

HARLEYSVILLE PREFERRED INSURANCE

COMPANY, Limited Partner

Attest:         BY:      

David W. Galloway, III

Assistant Secretary

     

David K. Bond

Vice President

 

    BY:  

HARLEYSVILLE WORCESTER INSURANCE

COMPANY, Limited Partner

Attest:         BY:      

David W. Galloway, III

Assistant Secretary

     

David K. Bond

Vice President

 

   

Lessee:

HARLEYSVILLE MUTUAL INSURANCE COMPANY

Attest:         BY:      

David W. Galloway, III

Vice President and

Associate General Counsel

     

Mark R. Cummins

Executive Vice President,

Chief Investment Officer & Treasurer

 

 

2